Citation Nr: 1118550	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with spina bifida.  

2. Entitlement to a separate evaluation for neurologic manifestation of lumbar strain with spina bifida

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a rating in excess of 20 percent for lumbosacral strain superimposed on spina bifida occulta (low back disability).  

In October 2008, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  A transcript of the hearing is of record.  

The Board remanded this case in November 2008 for additional development, and in March 2010 the Board denied the Veteran's claim for an increased rating for his low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a November 15, 2010 Order, granted the parties' Joint Motion for remand, vacating that part of the Board's March 2010 decision that found that the Veteran was not entitled to an evaluation in excess of 20 percent for a low back disability.


FINDING OF FACT

The Veteran's low back disability is manifested by forward flexion limited to more than 30 degrees, no findings of ankylosis of any part of the thoracolumbar spine, and no incapaciting episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician.  






CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for lumbosacral strain with spina bifida have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A March 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and any identified private treatment record have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the current severity of the Veteran's low back disability.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also provided the opportunity to give testimony before the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In the November 2010 Joint Motion for remand, the parties agreed that, in its March 2010 decision, the Board did not provide an adequate statement of reasons or bases to explain why the Veteran's low back disability did not fit the criteria for a higher rating.  The Joint Motion also noted that the Board's decision did not provide an adequate discussion of the appellant's functional loss due to painful motion, and specifically that the Board failed to discuss an April 2007 VA examination indicating painful motion at 10 degrees of flexion.  The Board will now re-adjudicate the claim in compliance with the November 2010 Order and Joint Motion for remand.

The Veteran seeks an evaluation in excess of 20 percent for a low back disability.  He testified that his back constantly bothers him with pain at a 10 out of 10, which makes him irritable with customers at work.

The RO granted service connection for lumbosacral strain in October 1973 assigning a 0 percent rating under 38 C.F.R. § 4.71a, DC 5295.  In a December 1975 rating decision, the RO increased the Veteran's rating for his low back disability to 10 percent disabling under 38 C.F.R. § 4.71a, DC 5295.  In a January 1977 rating decision, the RO increased the Veteran's rating for his low back disability to 20 percent disabling under 38 C.F.R. § 4.71a, DC 5295, effective April 12, 1976.  The current May 2007 rating decision on appeal continued the Veteran's current 20 percent evaluation under 38 C.F.R. § 4.71a, DC 5237.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4 will be considered, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed his increased rating claim in March 2007, which was after VA promulgated new regulations concerning the evaluation of the disabilities of the spine based on range of motion and lumbosacral strains, effective September 26, 2003.  Thus, only the current rating criteria apply to the Veteran's claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Veteran's low back disability is rated as a lumbosacral strain under DC 5237.  DC 5237 is rated under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides that a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (1) to Diagnostic Code 5237 provides that, for purposes of ratings under Diagnostic Code 5237, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

A June 2006 VA examination report notes that forward flexion was 0 to 90 degrees without evidence of loss of motion during repetitive use.  There was no evidence of pain, fatigue, weakness, or lack of endurance.  Subjective complaints show that the Veteran complained of mild to moderate low back pain aggravated with prolonged walking or lifting and cold weather.  This usually improved with rest.  He stated that he had radiation to both lower extremities with numbness and tingling.  He also complained of low back stiffness.  During flare-ups, he had decreased mobility of his lower back with stiffness, weakness, and lack of endurance.  A diagnosis of lumbosacral spine arthritis with bilateral radiculopathy was given, and the examiner estimated that he would have no additional limitation of his lumbosacral spine during flare-ups or additional functional limitations during repetitive use from pain, fatigue, weakness, or lack of endurance.  The examiner also noted that the Veteran's lumbosacral spine with neuropathy did not affect his physical and sedentary employment since he had no functional impairment produced by this condition.

An April 2007 VA examination report notes the Veteran complained of daily discomfort in the lumbar spine with a pain level of 6 out of 10, made worse with cold weather.  He indicated that he had flares every six months with cold weather with the pain level at a maximum of 8 out of 10.  During acute flares or repetitive motion, it slowed him down from his activities.  Currently, he worked at a hospital as a medical rehabilitator for group counseling.  He had no physician-sanctioned days lost at work secondary to acute flare-ups or incapacitation over the last 12 months.  Physical examination of the lumbar spine revealed that on flexion, pain began at 10 degrees and that the Veteran could flex to 75 degrees.  Gait was normal.  The examiner estimated an additional 5 degrees loss of flexion with acute flares or repetitive motion, but the exact degrees were not clinically possible.  It also was estimated that there would be low back functional limitation after repetitive use of moderate severity that was mostly manifested by pain.  A diagnosis of low back discogenic disease with annular tear and spinal stenosis was given. 

A January 2009 VA examination report notes the Veteran complained of pain in his lower back especially in the lumbosacral area, which was moderate to severe and sometimes aggravated with cold weather or prolonged standing.  He did not use a back brace.  He also complained of urgency of urination, but had no bladder incontinence.  He did not complain of numbness or tingling of the lower extremities.  He had been absent from work due to his lower back and other conditions such as headaches and diarrhea.  He had exhausted all of his sick leave in the past 12 months, which was approximately three weeks.  The back condition did not interfere with his activities of daily living.  The Veteran reported that his supervisor had been telling him that he got up a lot in the performance of his duties.  

On physical examination, he walked mildly antalgic and did not use any assistive device.  His posture was erect without a list; his gait was of a normal pace.  Forward flexion was 0 to 70 degrees with pain that started up to 45 degrees.  The examiner estimated that the Veteran would have an additional limitation of motion during flare-up and repetitive use due to the pain limited from 0 to 45 degrees of forward flexion, and that his functional impairment is moderately severe.  He had no ankylosis.  On neurological examination, he had positive Lasegue sign bilaterally at 45 degrees.  A diagnosis of degenerative disk disease of the lumbosacral spine with bilateral radiculopathy was given.

To receive a 40 percent rating for a low back disability, the medical evidence must show that there is forward flexion of the thoracolumbar spine of 30 degrees or less or unfavorable ankylosis of the entire thoracolumbar or unfavorable ankylosis of the entire spine; or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. 4.71a, DC 5237.

The June 2006 VA examination report notes that forward flexion was 0 to 90 degrees without evidence of loss of motion during repetitive use, and the examiner estimated that he would have no additional limitation of his lumbosacral spine during flare-ups or additional functional limitations during repetitive use from pain, fatigue, weakness, or lack of endurance.  The April 2007 VA examination report notes that on flexion of the lumbar spine pain began at 10 degrees and that the Veteran could flex to 75 degrees, but that the Veteran would have an additional 5 degrees loss of flexion with acute flares or repetitive motion, but the exact degrees were not clinically possible.  The January 2009 VA examination report notes that the Veteran's thoracolumbar spine had forward flexion of 0 to 70 degrees with pain that started up to 45 degrees, and that he would have an additional limitation of motion during flare-up and repetitive use due to the pain limited from 0 to 45 degrees of forward flexion.  

The April 2007 VA examination report notes only that pain began at 10 degrees of forward flexion of the thoracolumbar spine, but that the Veteran could flex to 75 degrees and lost approximately 5 degrees of additional flexion due to acute flares or repetitive motion.  The April 2007 VA examination report does not indicate that the Veteran only has 10 degrees of flexion limited by pain, but rather that he has some pain at 10 degrees and that he had approximately 70 degrees of motion limited by flares or repetition and that his functional limitation is moderately severe.  See Deluca, supra.  Furthermore, a finding that the Veteran's thoracolumbar spine has only 10 degrees of flexion is markedly inconsistent with the April 2007 VA examiner's opinion that the Veteran lost 5 degrees of his 75 degrees of motion due to pain and the other VA examination reports of record showing at least 45 degrees of forward flexion.  Therefore, the April 2007 VA examination finding of pain at 10 degrees of flexion of the thoracolumbar spine is assigned little probative weight regarding whether the Veteran's thoracolumbar spine has 30 degrees of less of flexion due to less movement than normal, weakened movement, excess fatigability, or painful motion.    

Thus, the preponderance of the competent evidence of record indicates that the Veteran's forward flexion of the thoracolumbar spine is not limited to 30 degrees or less.  Likewise, there is no competent evidence indicating that any part of the Veteran's spine manifests favorable or unfavorable ankylosis.  Additionally, although the Veteran has reported that back pain requires medical treatment and the use of sick leave from work, there is no medical evidence of record, nor does the Veteran claim, that he has been prescribed bed rest by a physician due to his low back disability for a total duration of at least 4 weeks, but less than 6 weeks during a single 12 month period at any time during the pendency of his claim.  Accordingly, the competent evidence shows that a higher 40 percent evaluation under 38 C.F.R. § 4.71a, DC 5237, for the Veteran's low back disability is not warranted.

The disabling effects of pain have been specifically considered in evaluating the Veteran's service-connected low back disability, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.

As to whether separate evaluations for neurological manifestations are warranted pursuant to 38 C.F.R. 4.71a DC 5237, Note (1), it is noted that the Veteran is already service connected for peripheral neuropathy of his right and left lower extremities, with separate 20 percent ratings, secondary to diabetes mellitus, and that the Joint Motion for remand does not indicate that the March 2010 Board decision erred in finding that the Veteran was not entitled to separate compensable evaluations for neurologic manifestations of his low back disability.  Thus, 38 C.F.R. 4.71a DC 5237, Note (1), is not for application.

The Veteran genuinely believes that the severity of his disability merits a higher rating.  He is competent to state how he experiences symptoms, such as back pain, that require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to identify the specific level of disability of his low back disability according to the relevant diagnostic code, which requires certain degrees of thoracolumbar spine range of motion and diagnoses such as ankylosis, and therefore his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to a 40 percent evaluation for a low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

At no time during the pendency of this claim has the Veteran's low back disability met or nearly approximated the criteria for a compensable rating, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

As noted in the March 2010 Board decision, any inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has not specifically claimed entitlement to a TDIU and is presently working as a counselor, as last reported.  Thus, TDIU has not been raised by the evidence of record.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating for lumbosacral strain with spina bifida is not warranted.  Gilbert, 1 Vet. App. at 57-58.

Nor does the Veteran qualify for extra-schedular consideration for his service-connected low back disability.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes, which include low back pain, limited motion, and weakness, and the findings made by the various medical professionals, are the symptoms included in the criteria found in the rating schedule for the Veteran's low back disability.  The schedular criteria are not inadequate for rating this Veteran's disability, and the other two steps in the analysis of extra-schedular ratings need not be reached regardless of whether the Veteran's low back disability causes him to use sick leave.  




ORDER

Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with spina bifida is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


